Citation Nr: 1209948	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to service connection for hearing loss disability.

In December 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

Bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal, for entitlement to service connection for bilateral hearing loss disability, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).
The Board notes however that, during the December 2011 Board hearing, the undersigned fully explained the issues and suggested the type of evidence that could be submitted in support of the claim.  This action complied with 38 C.F.R. § 3.103, to the extent that this regulation was applicable to Board hearings in December 2011.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In this case, the Veteran has been diagnosed with bilateral hearing loss disability.  On the August 2008 VA-authorized examination, audiometric testing showed 40 decibels at 4000 Hz in the right ear and 40 decibels at 3000 Hz and 45 decibels at 4000 Hz in the left ear.  A February 2008 VA treatment note reflects that audiometric testing again showed 40 decibels at 4000 Hz in the right ear and 55 decibels at 3000 and 4000 Hz in the left ear.  The Veteran has thus met the current disability requirement with regard to bilateral hearing loss disability.

During the Board hearing, the Veteran testified that he was exposed to loud noises when assigned to a gun crew of a large main gun on a Destroyer escort, without hearing protection equipment.  The Board finds this testimony to be credible and consistent with the circumstances of the Veteran's service as reflected by the service personnel records.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

The Veteran has thus met the current disability and in-service event or injury requirements.  The dispositive issue in this case is therefore whether there is a nexus between the current bilateral hearing loss disability and the in-service noise exposure.  The only medical opinion on this question is that of the audiologist who conducted the August 2008 VA-authorized examination.  She noted the Veteran's in-service noise exposure and post service employment as a janitor, in a warehouse, as a freelance writer photographer, in TV production, in the computer/telephone field, all without hearing protection.  She also noted that the Veteran had been exposed, post service, to loud music without hearing protection and to motor sports as a spectator without hearing protection.  As to whether the Veteran's current bilateral hearing loss disability was related to his in-service noise exposure, the audiologist wrote that the type and degree of the Veteran's hearing loss "is consistent with hazardous noise exposure."  However, because the entrance and separation examination reports showed normal hearing sensitivity, with a slight change in the left ear, the audiologist concluded that the Veteran's current bilateral hearing loss disability was not likely related to service.

The audiologist's opinion supports a nexus between the Veteran's bilateral hearing loss disability and service, because the only exposure to hazardous noise was in service, as demonstrated by the audiologist's detailed recounting of the non-hazardous noise exposure after service.  Consequently, the audiologist's statement that the type and degree of hearing loss was consistent with hazardous noise exposure is equivalent to a statement that the current bilateral hearing loss disability is  related to in-service noise exposure.  The audiologist's conclusion of a lack of such a relationship was based upon the fact that the Veteran's hearing did not change in service and was within normal limits at separation.  However, this rationale does not warrant the conclusion of a lack of nexus under both general service connection principles and those applicable to hearing loss claims.  See 38 C.F.R. § 3.303(d) (service connection is warranted for a disease first diagnosed after service when the evidence reflects it is related to service); Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).  Consequently, the audiologist's rationale for finding a lack of nexus was flawed, while her statement that the Veteran's hearing loss disability was related to in-service noise exposure supported such a nexus.

As the only medical opinion on the question of whether the Veteran's current bilateral hearing loss disability is related to service weighs in favor of such a relationship, entitlement to service connection for bilateral hearing loss disability is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


